IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-88,144-03


                        IN RE JAKE BRADLEY McLEMORE, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                    CAUSE NO. 10259B IN THE 90th DISTRICT COURT
                               FROM YOUNG COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 90th District Court of Young County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Young

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus application, submitting a copy of a timely filed order which designates issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
                                                                                                   2

Relator has not filed an application for a writ of habeas corpus in Young County. This application

for leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the

appropriate response. Such response shall be submitted within 30 days of the date of this order.



Filed: October 23, 2019
Do not publish